 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 Northern District of California
   SARA WINSLOW (DCBN 457643)
 3 Chief, Civil Division
   JULIE BIBB DAVIS (CABN 184957) 1
 4 Assistant United States Attorney
   1301 Clay Street, Suite 340S
 5 Oakland, CA 94612
   (510) 788-3508
 6 Julie.Davis@usdoj.gov

 7 Attorneys for the United States

 8

 9

10                                     UNITED STATES DISTRICT COURT
                                            DISTRICT OF NEVADA
11

12
         VALERIE HOLLENBACK,                                        Case No. 3:19-cv-00151-MMD-WGC
13
                         Plaintiff,
14
                v.                                                  ORDER GRANTING
15
         WILLIAM BARR,                                              DEFENDANT’S UNOPPOSED
16                                                                  REQUEST TO CONTINUE
                          Defendant.                                DEADLINE TO RESPOND TO
17                                                                  PLAINTIFF’S COMPLAINT

18

19

20

21

22

23

24

25

26

27
     1
         Assistant United States Attorney Davis is representing the federal defendant in this matter, and appearing before
28 this Court, pursuant to LR IA 11-3.
 1          Comes now defendant William Barr (“Defendant”), through his undersigned
 2   counsel, and pursuant to Civil LR 26-4, to respectfully move this Court to allow Defendant
 3   to file a response to Plaintiff’s First Amended Complaint (Dkt. No. 16) no later than April
 4   3, 2020. Defendant’s response is currently due on March 17, 2020. On March 13, 2020,
 5   counsel for Defendant met and conferred via telephone with pro se plaintiff Valerie
 6   Hollenback, who stated that she does not oppose Defendant’s request to continue.
 7          Defendant’s request is based on illness in undersigned counsel’s immediate family.
 8   In addition, both of undersigned counsel’s daughters are away at universities that are
 9   closing due to COVID-19 precautions, necessitating undersigned counsel’s unexpected
10   time away from the office. This request will not interfere with any other dates scheduled
11   by the Court.
12          Therefore, Defendant respectfully requests that this Court grant its unopposed
13   request, and order that Defendant file a response to Plaintiff’s First Amended Complaint
14   no later than April 3, 2020.
15

16          Respectfully submitted this 13th day of March 2020
17
                                                       DAVID L. ANDERSON
18                                                     United States Attorney

19                                                      /s/ Julie Bibb Davis
                                                       JULIE BIBB DAVIS
20                                                     Assistant United States Attorney
21
                                                       Attorneys for Defendant
22

23

24

25
      IT IS SO ORDERED.
26
      DATED: March 16, 2020.
27                                               __________________________________
                                                 U.S. MAGISTRATE JUDGE
28

                                                   2
